DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 9 recites the limitation "the formation of a first vortex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a formation of a first vortex".
5.	Claim 10 recites the limitation "the formation of a second vortex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a formation of a second vortex".
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Schoeneman et al. (US 10,267,212) as cited in IDS dated 11/4/20 with citations from equivalent US 2019/0112966.
Regarding claim 1, Schoeneman discloses  a thermal management system(60, Fig. 2, [0001], [0042]), comprising: a first fluid loop for thermally managing a first component(first fluid loop 64 with first component 80, Fig. 2, [0042]); a second fluid loop for thermally managing a second component(second fluid loop 68 with second component 84, Fig. 2, [0042]); and a deaeration device (manifold 72, Figs. 2-5, [0066], [0076]) fluidly connected to the first fluid loop through a first inlet port (first fluid loop manifold inlet 128, Figs. 3-5, [0054])  and a first outlet port (first fluid loop manifold outlet 132, Figs. 3-5, [0054]) and fluidly connected to the second fluid loop through a second inlet port (second fluid loop manifold inlet 136, Figs. 3-5, [0055]) and a second outlet port(second fluid loop manifold outlet 140, Figs. 3-5, [0055]).
Regarding claim 2, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses the first component is a traction battery pack ([0047]) and the second component is a power electronics module([0048]).
Regarding claim 3, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses the deaeration device includes a first region that is part of the first fluid loop (first region 120, Figs. 3-5, [0051]) and a second region that is part of the second fluid loop(second region 124, Figs. 3-5, [0051]).
Regarding claim 4, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses the first region is separated from the second region by a baffle of the deaeration device(baffle 116, Figs. 4 & 5, [0058]).
Regarding claim 6, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses the first region and the second region establish separate horizontal swirl chambers inside the deaeration device (see Fig. A as annotated Fig. 5.

    PNG
    media_image1.png
    375
    467
    media_image1.png
    Greyscale
	Fig. A
Regarding claim 7, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses the first inlet port is rotationally offset from the first outlet port, and the second inlet port is rotationally offset from the second outlet port(Fig. 4).
Regarding claim 8, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses the first inlet port is vertically offset from the first outlet port, and the second inlet port is vertically offset from the second outlet port(Fig. 4).
Regarding claim 9, Schoeneman discloses all of the claim limitations as set forth above Schoeneman further discloses a first swirl flow path between the first inlet port and the first outlet port extends over a range that is configured to induce a formation of a first vortex(Fig. 5).
Regarding claim 10, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses  a second swirl flow path between the second inlet port and the second outlet port extends over a range that is configured to induce a formation of a second vortex(Fig. 5).
Regarding claim 11, Schoeneman discloses all of  the claim limitations as set forth above. Schoeneman further discloses the deaeration device includes a deaeration port that is in fluid communication with a reservoir  (conduit 172 with reservoir 76, Fig. 5, [0062]).
Regarding claim 12, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman further discloses  the reservoir is configured to hold a volume of air that is deaerated from the first fluid loop and the second fluid loop ([0008]).
9.	Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlsson et al. (SE 413427(B)) with citations provided with this Office Action.
Regarding claim 15, Ohlsson discloses a method, comprising: communicating a first amount of a fluid (main flow 2, Fig. 1) through a first region (upper de-airing chamber 4, Figs. 1 & 2, p. 3, lines 7-8) of a deaeration device(combined de-airing, expansion and pressure maintaining tank 3, Figs. 1 & 2, p. 3, lines 7-8); communicating a second amount (from fresh water cooler 21 through de-airing conductor 20, Fig. 1)  of the fluid through a second region (expansion and pressure maintaining chamber 6, Figs. 1 & 2, p. 3, lines 9-10) of the deaeration device; and deaerating the first amount of the fluid through the second region as the first amount of the fluid is communicated through the first region(see de-airing pipe 31 with opening 33 in Fig. 2, p. 4, lines 21-24).
Regarding claim 16, Ohlsson discloses all of the claim limitations as set forth above. Ohlsson further discloses  deaerating the first amount of the fluid includes: releasing air bubbles from the first amount of the fluid into a standpipe (ascending pipe 27, Fig. 2) that extends from a baffle (separating wall 5, Fig. 2) arranged between the first region and the second region.
Regarding claim 17, Ohlsson discloses all of the claim limitations as set forth above. Ohlsson further discloses  comprising: communicating the air bubbles from the standpipe to a deaeration port of the deaeration device (pressure regulator, p. 5, lines 38-40).
Regarding claim 18, Ohlsson discloses all of the claim limitations as set forth above. Ohlsson further discloses  comprising: deaerating the second amount of the fluid through the second region (de-airing connections 19 and 20, Fig. 2).
Regarding claim 20, Ohlsson discloses all of the claim limitations as set forth above. Ohlsson further discloses communicating the first amount of the fluid includes circulating the first amount of the fluid along a first swirl flow path within the first region; and communicating the second amount of the fluid includes circulating the second amount of the fluid along a second swirl flow path within the second region(Fig. 2).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneman et al. (US 10,267,212) as cited in IDS dated 11/4/20 with citations from equivalent US 2019/0112966 as applied to claims 1, 3, and 4 above, and further in view of Ohlsson et al. (SE413427(B) with citations from machine translation provided with this Office Action.
Regarding claim 5, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman does not explicitly disclose  comprising a standpipe protruding upwardly from the baffle.
Ohlsson teaches a fresh water cooling system for compressor charged I.C. engines divided up into a high temperature circuit comprising the cooling jacket of the engine, a circulation pump and deairing, expansion, pressure maintaining and flow adjusting systems, and a low temperature circuit comprising an air intercooler and a heat exchanging circuit comprising a fresh water cooler (abstract).  Ohlsson teaches   a standpipe (ascending pipe 27, Fig. 2) protruding upwardly from the baffle(separating wall 5, Fig. 2).
It would have been obvious to one of ordinary skill in the art to provide the system of Schoeneman, a standpipe protruding upwardly from the baffle as taught by Ohlsson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
13.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneman et al. (US 10,267,212) as cited in IDS dated 11/4/20 with citations from equivalent US 2019/0112966 as applied to claims 1, 11, and 12 above, and further in view of Ohlsson et al. (SE413427(B) with citations from machine translation provided with this Office Action.
Regarding claim 13, Schoeneman discloses all of the claim limitations as set forth above. Schoeneman does not explicitly disclose  the deaeration device is configured such that the volume of air that is deaerated from the first fluid loop passes through a standpipe prior to entering the deaeration port.
Ohlsson teaches a fresh water cooling system for compressor charged I.C. engines divided up into a high temperature circuit comprising the cooling jacket of the engine, a circulation pump and deairing, expansion, pressure maintaining and flow adjusting systems, and a low temperature circuit comprising an air intercooler and a heat exchanging circuit comprising a fresh water cooler (abstract).  Ohlsson teaches   the deaeration device is configured such that the volume of air that is deaerated from the first fluid loop passes through a standpipe prior to entering the deaeration port (see ascending pipe 27, Fig. 2).
It would have been obvious to one of ordinary skill in the art to provide the system of Schoeneman,  the deaeration device is configured such that the volume of air that is deaerated from the first fluid loop passes through a standpipe prior to entering the deaeration port as taught by Ohlsson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 14, modified Schoeneman discloses all of the claim limitations as set forth above. Modified Schoeneman further discloses  the standpipe and the deaeration port are axially aligned inside a housing of the deaeration device(Schoeneman, Fig. 5 & Ohlsson Fig. 2).
Allowable Subject Matter
14.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is deaerating the second amount of the fluid includes: releasing air bubbles from the second amount of the fluid into a standpipe that extends from a baffle arranged between the first region and the second region.
In the instant invention, the air bubbles 84 released from the first amount 48 of the fluid may exit through a passage 86 of a standpipe 88 that extends upwardly from the baffle 70 prior to exiting through a passage 90 of the deaeration port 92 of the deaeration device 38([0054] US 2022/0134906). The first amount 48 of the fluid is therefore deaerated through the second region 74 of the deaeration device 38([0054]).
Ohlsson  does not disclose, teach or render obvious deaerating the second amount of the fluid includes: releasing air bubbles from the second amount of the fluid into a standpipe that extends from a baffle arranged between the first region and the second region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724